
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10(z)(z)



Severance Plan for Executive Officers
of Hewlett-Packard Company


        Eligibility:    This plan is applicable to individuals who are Executive
Officers (within the meaning of Section 16 of the Securities and Exchange Act of
1934, as amended) of Hewlett-Packard Company ("HP") or who were Executive
Officers of HP within 90 days of termination of HP employment.

        Severance Benefit:    Participants will be eligible for the following
severance payment in the event of a Qualifying Termination (as defined below):

•For an Executive Officer who holds the title of Chief Executive Officer within
90 days of termination of HP employment, a lump sum severance payment in an
amount equivalent, before deductions, to 2.5 times the sum of his or her annual
base salary and annual target cash bonus under the applicable short-term bonus
plan, both as in effect immediately prior to separation from employment;

•For Executive Officers who hold the title of Executive Vice President within
90 days of termination of HP employment, a lump sum severance payment in an
amount equivalent, before deductions, to 2 times the sum of his or her annual
base salary and annual target cash bonus under the applicable short-term bonus
plan, both as in effect immediately prior to separation from employment;

•For Executive Officers who hold the title of Senior Vice President within
90 days of termination of HP employment, a lump sum severance payment in an
amount equivalent, before deductions, to 1.5 times the sum of his or her annual
base salary and target cash bonus under the applicable short-term bonus plan,
both as in effect immediately prior to separation from employment; and

•For Executive Officers who hold the title of Vice President within 90 days of
termination of HP employment, a lump sum severance payment in an amount
equivalent, before deductions, to one times the sum of his or her annual base
salary and target cash bonus under the applicable short-term bonus plan, both as
in effect immediately prior to separation from employment.

        The severance payment under this plan shall be subject to applicable
deductions and tax withholding and shall be payable within 10 days of execution
of the release of claims described below. Any payments under this plan shall be
reduced by any cash severance benefit payable to the participant under any other
HP plan, program or agreement, including cash amounts payable for the
uncompleted portion of employment agreements and prorated cash bonuses under the
applicable short-term bonus plan.

        Qualifying Termination:    A participant will be deemed to have incurred
a Qualifying Termination for purposes of this plan if he or she (1) is
involuntarily terminated without Cause while holding Executive Officer status or
within 90 days of having held Executive Officer status and (2) executes a full
release of claims, in a form satisfactory to HP, within 45 days of separation
from employment. Cause, for purposes, of this plan shall mean a participant's:

•Material neglect (other than as a result of illness or disability) of his or
her duties or responsibilities to HP; or

•Conduct (including action or failure to act) that is not in the best interest
of, or is injurious to, HP.

        A participant shall not be deemed to have engaged in conduct
constituting Cause under this plan except by a majority vote of the members of
HP's Board of Directors or an independent committee thereof.

        Effect on Other Benefits/At Will Status:    All other compensation and
benefits shall be governed by the applicable HP plan or agreement. Payments
under this plan shall not be considered compensation

--------------------------------------------------------------------------------


for purposes of any other compensation or benefit plan, program, or agreement.
This plan is not intended to, and does not, create an employment relationship
for any fixed term.

        Administration of Plan:    This plan became effective on October 31,
2003 following approval by the HR and Compensation Committee (the "Committee")
of the Board of Directors of HP (the "Board") and may be amended, revised,
revoked or terminated at the Board's or Committee's discretion. This plan is
consistent with the Board's policy regarding severance agreements for senior
executives, as adopted by resolutions dated July 18, 2003 (the "Resolutions"),
and the benefits provided for hereunder, exclusive of "permitted benefits" (as
defined in the Resolutions), do not exceed 2.99 times the sum of any eligible
executive's base salary plus bonus as in effect immediately prior to separation
from employment. The Committee may take such action as is necessary to implement
and administer this plan consistent with the intent of the Board.

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10(z)(z)



Severance Plan for Executive Officers of Hewlett-Packard Company
